Citation Nr: 1758671	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 1994 to February 1995.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran suffers from PTSD attributable a verified stressor during active service.  


CONCLUSION OF LAW

The service-connection criteria for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for PTSD. For the following reasons, the Board finds that service connection is established.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

Corroborating evidence of the claimed in-service stressor is not required if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  See 38 C.F.R. § 3.304(f)(2).  Absent clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Id. 

Here, as will be further explained below, the service connection elements for PTSD are satisfied. The Veteran experienced a verified in-service stressor, he has a current diagnosis of PTSD, and the record supports the causal relationship between the verified stressor and the current diagnosis of PTSD. Because the evidence is at least in equipoise, the Veteran's claim for service connection for PTSD will be granted. 

The Veteran has a verified stressor.  Service personnel records show that the Veteran engaged in combat while serving in Iraq and was awarded the Combat Action Badge (CAB).  In his lay statements, he described instances from combat; one where he was involved in an improvised explosive device (IED) blast and saw his platoon Sargent killed in action, and the another when his platoon was attacked by a rocket-propelled grenade (RPG) which went between their vehicles while also undergoing small arms fire.  As such, the Board concedes combat stressors during service.  See 38 C.F.R. § 3.304(f).

The Veteran has a current diagnoses of PTSD.  The VA medical center (VAMC) records currently of record indicate that the Veteran has been receiving active treatment for PTSD from March 2008 through at least November 2012.  He was first diagnosed with PTSD in February 2010 by a VA psychiatrist.  The psychiatrist also diagnosed the Veteran with major depression, recurrent by history.  

In May 2010, the Veteran was admitted to a VAMC inpatient treatment program because he was at risk of harming himself.  He reported that he had been struggling with symptoms of PTSD and depression with active suicidal ideations.  The Veteran reported being irritable, having poor impulse control, being easily startled, having nightmares about the war, and flashbacks.  He reported being hostile with his wife and children.  The examiner diagnosed the Veteran with PTSD in acute exacerbation. 

In October 2012, the Veteran was admitted for inpatient treatment with the admitting diagnosis of PTSD.  

The forgoing diagnoses of PTSD are presumed to accord with the DSM-IV criteria, and were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

Conversely, there are two unfavorable medical opinions provided by a VA examiners regarding whether the Veteran has a current diagnosis of PTSD.  First, in a September 2008 VA examination, the examiner declined to diagnose the Veteran with PTSD.  After review of the Veteran's claims file and an in person examination, the examiner noted opined the Veteran did not meet the diagnostic criteria for PTSD, but met the criteria for anxiety disorder and depressive disorder, both due to cited combat experiences in Iraq including intrusive memories, nightmares, flashbacks of combat in Iraq, and a depressed mood.  Next, in an October 2010 VA examination, another examiner declined to diagnose the claimant with PTSD.  The examiner opined the Veteran did not present the clinical features of PTSD that include intense fear, horror, or helplessness, and the persistent avoidance of stimuli.  The doctor noted the Veteran recalled being afraid and anxious related to his traumatic experience in service, but the other features of PTSD were not present in the Veteran's case. 

The Board finds that any probative value offered by the September 2008 and October 2010 opinions are outweighed by the voluminous medical evidence showing that the Veteran has combat related PTSD.  Of note, the October 2010 examiner thought the Veteran's symptoms were most consistent with other psychiatric conditions rather than PTSD.  However, given the consistency of the PTSD diagnosis by several different VAMC medical professionals forming a medical consensus, the weight of the medical evidence tends to show that the Veteran does in fact have PTSD.  Therefore, the current diagnosis element is satisfied.

Finally, there is a medical nexus between the verified in-service stressors and the Veteran's current PTSD diagnosis. Several examiners noted that the Veteran had PTSD symptoms.  The VAMC examiners in February 2010 and May 2010 noted the Veteran's PTSD was related to military trauma.  Indeed, nearly all of the PTSD treatment from 2008 to 2012 noted the Veteran's combat related nightmares, flashbacks, anxiety, and other symptoms of PTSD, and then went on to diagnose him with PTSD.  Therefore, the Board assigns significant probative value to these opinions.

There are unfavorable VA medical opinions in the record.  However, the Board notes that the unfavorable VA opinions did not turn on a lack of a nexus.  Rather, the opinions turned on a lack of a current PTSD diagnosis.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a medical nexus exists between the Veteran's PTSD and the verified stressors incurred in service. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; 38 C.F.R. § 3.304 (f); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Because all three service connection elements are satisfied, service connection for PTSD is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; 3.304(f).

ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


